Title: From George Washington to the United States Senate, 23 March 1792
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate.
United States [Philadelphia]March 23d 1792.

At the conferrences which Colonel Pickering had with the five Nations at the painted post, the last year, ideas were then held out of introducing among them some of the primary principles of civilization. In consequence of which, as well as more firmly to attach them to the interests of the United States, they have been invited to the seat of the general government.
As the representation now here, is respectable for its characters and influence, it is of some importance that the chiefs should be well satisfied of the entire good faith and liberality of the United States.
In managing the affairs of the indian tribes, generally, it appears proper to teach them to expect annual presents, conditioned on the evidence of their attachment to the interests of the United States—The situation of the five nations, and the present crisis of affairs would seem to render the extension of this measure to them highly judicious—I therefore request the advice of the Senate, whether an Article shall be stipulated, with the five nations, to the following purport.
To wit: “The United States, in order to promote the happiness of the five nations of indians, will cause to be expended ann[u]ally the amount of one thousand five hundred dollars, in purchasing for them clothing, domestic animals and implements of husbandry, and for encouraging useful artificers to reside in their Villages.”

Go: Washington

